Citation Nr: 0840513	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  05-34 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to September 
1969 in the United States Army, during the Vietnam Era. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2005 and September 2005 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manchester, New Hampshire.

The case was remanded in January 2008 for further 
development.


FINDING OF FACT

The veteran's PTSD is manifested by social isolation, 
intrusive memories, nightmares, sleep loss, hypervigilance, 
anxiety, depressed mood, social avoidance, flat affect, and 
mild memory loss.  The GAF scores ranged from 49 to 75, with 
the most recent VA examination GAF score of 75.  His 
symptomatology is productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform tasks.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004); see Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in November 2003, prior to the 
initial adjudication of his claims in the February 2005 and 
September 2005 rating decisions at issue.  An additional VCAA 
letter was sent to the veteran in February 2008.

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
February 2008, including as it relates to the downstream 
disability rating and effective date elements of his claim.

Moreover, it is well to observe that service connection for 
PTSD has been established and initial rating for this 
condition has been assigned.  Thus, the veteran has been 
awarded the benefit sought, and such claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. at 
490-491.  As such, 38 U.S.C.A. § 5103(a) notice is no longer 
required as to this matter, because the purpose for which 
such notice was intended to serve has been fulfilled.  Id.  
Also, it is of controlling significance that, after awarding 
the veteran service connection for PTSD and assigning an 
initial disability rating for the condition, he filed a 
notice of disagreement contesting the initial rating 
determination.  See 38 C.F.R. § 3.159(b)(3)(i) (2008) (VA has 
no duty to provide section 5103 notice upon receipt of a 
notice of disagreement).  The RO furnished the veteran a 
Statement of the Case that addressed the initial rating 
assigned for his PTSD and, included notice of the criteria 
for a higher rating, and provided the veteran with further 
opportunity to identify and submit additional information 
and/or argument, which the veteran has done by perfecting his 
appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105 (West 
2002).  Under these circumstances, VA fulfilled its 
obligation to advise and assist the veteran throughout the 
remainder of the administrative appeals process, and 
similarly accorded the veteran a fair opportunity to 
prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

The veteran was afforded a VA examination in December 2003 
and January 2005.
The Board otherwise concludes that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained, to the extent possible.  
The evidence of record includes service medical records, VA 
medical records, VA examination reports, Social Security 
Records, and statements from the veteran and his 
representative.  The veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

II.  Higher Initial Rating for PTSD 

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule).  The schedule is based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved 
in the veteran's favor.  38 C.F.R. 
§ 4.3.

Diagnostic Code 9411, which is governed by the General Rating 
Formula for Mental Disorders set forth in 38 C.F.R. § 4.130, 
provides that:

A 30 percent disability rating for PTSD is 
warranted when the veteran exhibits occupational 
and social impairment with occasional decrease in 
work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due 
to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory 
loss (such as forgetting names, directions, recent 
events).


A 50 percent disability rating for PTSD is warranted 
when the veteran exhibits occupational and social 
impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining 
effective work and social relationships.

Id.

A 70 percent disability rating for PTSD is warranted 
when the veteran exhibits occupational and social 
impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

Id.

A 100 percent disability rating for PTSD is 
warranted when the veteran exhibits total 
occupational and social impairment due to such 
symptoms as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name.

Global Assessment of Functioning (GAF) scores are a scale 
rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  GAF scores ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed, 
avoids friends, neglects family, and is unable to work).

In the present case, the RO granted service connection for 
PTSD in the appealed February 2005 rating decision based on 
the veteran's current diagnosis and stressor verification 
evidence.  A 10 percent evaluation was assigned, effective 
July 31, 2003, the date of receipt of his initial claim for 
service connection.  The 10 percent evaluation was 
subsequently increased to 30 percent on September 2005, 
effective July 31, 2003.

In March 2003, the veteran was diagnosed with PTSD and given 
a GAF score of 65 according to the VA treatment records.  The 
progress notes indicated that the veteran was bothered by the 
war and did not like to discuss his past experiences.  In May 
2003, VA treatment notes indicated that the patient was 
"reliving some Vietnam War experiences" and that he "holds 
in his emotions."  He was assigned a GAF score of 50.  A GAF 
score of 50 was also assigned in November 2003.  

The veteran underwent a VA examination in December 2003, 
where he was diagnosed with PTSD.  The veteran was married 
and worked full-time for the Plumbers' Union.  He stated that 
everything was "good" with his job.  The veteran reported 
that he received an Article 15 for being late from leave and 
that other than that he has not been in trouble with the law.  
He stated that he never used drugs and quit drinking about 
ten years ago.  The examiner noted no anger, irritability, 
emptiness or guardedness.  The veteran was given the Beck 
Depression Inventory and scored an 8, which suggested 
asymptomatic depression.  The examiner noted that the veteran 
was neat, clean, and appropriately dressed; however, his 
behavior was tense and rigid, his mood was depressed and his 
affect was flat.  The examiner further mentioned that the 
veteran "appeared to be the type of man who keeps his 
emotions to himself, but [that] he looked clearly 
depressed."  There were no indications of depersonalization, 
hallucinations, preoccupations or obsessions, delusions, and 
suicidal or homicidal ideation.  He was oriented to time, 
place, person, and situation.  His attention and 
concentration were within normal limits.  He was showing 
memory problems commensurate with his age (e.g., difficulty 
remembering names).  However, his long-term memory was good.  
He reported no violent or assaultive episodes.  He reported 
anxiousness as 7 out of 10, with 0 being very anxious.  He 
ranked himself a 4 or 5 out of 10 for depression, with 0 
being very depressed.  He stated that he thinks about Vietnam 
everyday and that he was unable to watch movies about 
Vietnam.  He was also "spooked" by choppers.  He was 
assigned a GAF score of 75.  The examiner noted that the 
veteran appeared to only have "slight impairment in social 
and occupational functioning" and that he managed to keep 
his PTSD symptoms at a very transient level so that there was 
only slight impairment.  The examiner noted that the veteran 
was  fully capable of managing his financial affairs.  The 
veteran at the time worked full-time as a plumber, but has 
since retired.  The examiner further stated that if the " 
symptoms [were] present, they [were] transient and expectable 
reactions to psychosocial stressors."  He stated that 
overall the veteran's quality of life was fairly good.  He 
had hobbies and recreational activities that included playing 
his guitar, working on his car, riding his motorcycle, and 
fixing his house.  He reported having friends with whom he 
rides with and has a good relationship with wife and 
children.  The examiner stated that if on medication, the 
veteran's prognosis was good. 

The August 2004 VA treatment notes revealed that the veteran 
complained of flashbacks, poor sleep, survivor's guilt, 
avoidance, anxiety, and depression.  He told the examiner 
that his symptoms have worsened and were exacerbated by the 
events in Iraq.  He was assigned a GAF score of 45.

In January 2005, the veteran underwent another VA PTSD 
examination.  The veteran was taking medication for his PTSD.  
The veteran told the examiner that he thinks about the 
traumatic incidents that happened to him in Vietnam.  The 
examiner noted that the veteran had been married for 26 years 
and that his relationship with his wife was "good."  He 
also had two children and had a "good" relationship with 
them.  The veteran reported that he has not been in trouble 
with the law; nor was he violent, assaultive, or suicidal.  
The veteran's hobbies included playing the guitar, fixing 
things, and riding his motorcycle with his friends.  The 
veteran reported working full-time as an assistant office 
manager.  The examiner reported that the veteran's behavior 
was passive and relaxed, his speech was slow and hesitant, 
and that he had a "laisser-fair" attitude.  He also noted 
that there was no evidence of depersonalization, but that 
there was evidence of derealization.  The veteran denied 
hallucinations or illusions.  His thought process was logical 
and goal directed.  There were no preoccupations, obsessions, 
or delusions.  The veteran's ability for insightful and 
abstract thinking was poor, but his common sense reasoning 
and judgment was within normal limits.  The veteran reported 
getting eight hours of good sleep each night and that his 
energy level was "good."  The veteran denied any alcohol or 
drug use.  The veteran stated that he was irritable.  The 
examiner stated that because the veteran was taking 
medication, his PTSD symptoms were in partial remission.  He 
was assigned a GAF of 75.  It was also noted that the veteran 
retired from his plumbing job in November 2004.  And, that 
his PTSD was not impairing his social or occupational 
functioning.

VA treatment records for in January 2005 noted that patient 
was socially and industrially impaired and that his prognosis 
for employment was poor.  Veteran suffered from depression 
and survivor's guilt.  He was assigned a GAF score of 49.  In 
February 2005, he was assigned a GAF score of 50.  In April 
2005, the veteran was assigned a GAF score of 60.  The staff 
psychiatrist noted that it took prodding to get the veteran 
to discuss his experiences and that his judgment was not 
impaired.  His medications, trazodone and lorazepam, helped 
his anxiety and ability to sleep.  Later the same day, the 
veteran was seen by his treating physician, who assigned a 
GAF score of 50.  In May 2005, the treatment reports 
indicated that the veteran still suffered from flashbacks, 
guilt, hypervigilant, isolation, and sleep disturbance.  The 
treating physician noted that the veteran was industrially 
and socially impaired.  He was assigned a GAF score of 50.  
Treatment reports from June through August of 2005 reported 
similar findings as the May 2005 report and assigned a GAF 
score 50.

The probative medical evidence, including treatment reports 
from January 2005 through August 2005, and VA examination 
reports dated in December 2003 and January 2005 demonstrate 
that the veteran's PTSD is manifested by intrusive memories, 
flashbacks, sleep loss, hypervigilance, an occasional startle 
response, anxiety, depressed mood, flat affect, mild memory 
loss, and social avoidance.  His symptomatology, at a 
maximum, is productive of occupational and social impairment 
with occasional decrease in work efficiency.  His GAF scores 
were within the range of 49 to 75.  

There is an absence of specific objective symptoms listed in 
the criteria evaluation for a 50 percent rating.  The veteran 
showed no signs of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
Although the veteran experienced a flattened affect and 
impairment of short-term memory, the impairment of short-term 
memory was age-related according to the December 2003 VA 
examiner.  Regardless, the medical evidence overall does not 
reflect that the veteran demonstrates the vast majority of 
the symptomatology needed to meet the criteria for a 50 
percent rating under Diagnostic Code 9411.  Moreover, the 
January 2005 VA examiner stated that because the veteran was 
taking medication, his PTSD symptoms were in partial 
remission, and that his PTSD was not impairing his social or 
occupational functioning.  This is supported by the fact that 
the veteran has maintained good long-term relationships with 
his family and friends.  He also has a strong employment 
history as he worked many years full-time for the Plumbers' 
Union before he retired and is also currently working full-
time as an assistant office manager.  

Taking all of this evidence into consideration, the Board 
finds that the veteran's disability picture more nearly 
approximates the criteria for a 30 percent rating.

A review of the record reveals the veteran has worked full-
time and has been continuously employed.  There is no 
evidence in the record to suggest that his psychiatric 
disability has interfered with his employment status beyond 
that interference contemplated by the assigned evaluation and 
also there is no indication that his disorder is necessitated 
by frequent periods of hospitalization.  In the absence of 
evidence of such factors, the Board is not required to remand 
the claim to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The veteran's PTSD has been no more than 30 percent disabling 
since the effective date of his increase, so his rating 
cannot be "staged" because this represents his greatest level 
of functional impairment attributable to this condition.  
Fenderson, supra.

Overall, the Board concludes that a 30 percent rating is 
warranted for PTSD.  


ORDER

The claim of entitlement to an initial evaluation in excess 
of 30 percent evaluation for PTSD, is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeal


 Department of Veterans Affairs


